Myrick, J.
This is a tax suit, the defendant claiming that no taxes on the property can be recovered of him. The city and county of San Francisco, in 1875, under the Act of March 30, 1875, leased to defendant a portion of the school lot belonging' to the city and county, located at the corner of Market and Fifth streets. The defendant took possession of the leased land, and made improvements and erected a substantial four-story frame building, with brick foundation, attached to the soil; For the fiscal year 1881-82 the building and improvements were assessed to defendant, and this suit is to recover the taxes. The defendant insists that he is not liable for the taxes, because, hé says, first, the city and county owns the realty, the improvements and building are portion of the realty, and therefore not his property; and second, section 3887 of the Political Code, as in force at the date of the lease, declared that the “lessor of real estate is liable for the taxes thereon,” and the city and county, being liable, cannot recover of him.
It is not necessary to follow and answer in detail the various reasons given by defendant why he should not be held liable; it is sufficient to say that, for the purposes of revenue, the legislature of this State has observed a distinction between real estate and improvements, and that distinction has been recognized by this court.
*111Section 3607 of tpe Political Code, as in force in 1875, declared that property of municipal corporations was not subject to taxation. If, as contended, the building and improvements were portion of the realty and thus held exempt, the provision of the Constitution of 1863, as to uniformity of taxation, might be evaded.
We are of opinion- that, for the purposes of revenue, the defendant was the owner of the property assessed, and that he is liable for the taxes.
Order affirmed.
Sharpstein, J., and Thornton, J., concurred.